Exhibit 10.2

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

THIS AMENDMENT TO CONVERTIBLE PROMISSORY NOTE (the “Amendment”) is made
effective as of June 28, 2018 by and between Ozop Surgical Corp. (formerly,
Newmarkt Corp.), a Nevada corporation (“Borrower”), and Carebourn Capital, L.P.,
a Delaware limited partnership (“Holder”). Borrower and Holder may collectively
be referred to as the “Parties”.

BACKGROUND

A. Holder and Borrower are the parties to that certain Convertible Promissory
Note in the principal amount of $442,175.00 issued on April 13, 2018 (the
"Promissory Note"); and

B. The parties desire to amend certain parts of the Promissory Note as set forth
below.

NOW, THEREFORE, in consideration of the execution and delivery of this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

1. Section 4.13 – ACH Payment Authorization of the Promissory Note is hereby
amended to increase the amount of the Specific Daily Repayment Amount from
$1,100.00 to $1,750.00 effective as of the first business day following the date
of this Amendment.

2. This Amendment shall be deemed part of, but shall take precedence over, and
supersede any provisions to the contrary contained in the Promissory Note. All
initial capitalized terms used in this Amendment shall have the same meaning as
set forth in the Promissory Note unless otherwise provided. Except as
specifically modified hereby, all of the provisions of the Promissory Note which
are not in conflict with the terms of this Amendment shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

Ozop Surgical Corp.

 

 

By:  /s/ Michael Chermak

Michael Chermak

Chief Executive Officer

CAREBOURN CAPITAL, L.P.

By: Carebourn Partners, LLC,

a Minnesota limited liability company,

its General Partner

 

 

By: /s/ Chip Rice

Name: Chip Rice

Title: Managing Member

 

